REASONS FOR ALLOWANCE
Claims 1-15 are allowed.

The terminal disclaimer filed on 2/18/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 11,078,353 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

The following art is made of record:
US 20160333174 and US 2011/0060085 teach compositions comprising polypropylene and polyolefin elastomers and generally embraces reducing VOC emissions. However, it is silent on the claimed acetoacetate functional polymer.
US 2012/0148858 teaches compositions comprising acetoacetate functional polymers for aldehyde abatement. However, there is no motivation are suggestion to utilize the coating composition with polyolefin compositions.
The coating compositions US 2012/0148858 have unsaturated monomers, while US 20160333174 and US 2011/0060085 do not contain monomers and are for moldings not coatings.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK S KAUCHER whose telephone number is (571)270-7340. The examiner can normally be reached M-F 8-6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/MARK S KAUCHER/Primary Examiner, Art Unit 1764